Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations:
“a dispenser-release mechanism; the first casing comprises a base wall and a lateral wall; the solution dispenser comprises a frame, an annular retainer, and at least one pod; the base wall being positioned adjacent with the lateral wall; the lateral wall being perimetrically fixed around the base wall; the frame being positioned within the lateral wall; the annular retainer being mounted onto the frame; the annular retainer being removably attached around the at least one pod; and the frame being operatively coupled with the lateral wall by the dispenser- release mechanism, wherein the dispenser-release mechanism is used to lock or unlock the frame with the lateral wall” in claim 1 and, 
“the portable computing device comprises a main display screen, at least one light source, a speaker, a microphone, a camera, at least one biometric sensor, a microprocessor, and a power source; the main display screen, the speaker, the microphone, and the camera being externally integrated into a first flat surface of the second casing; a second flat surface being positioned opposite the first flat surface about the second casing; the at least one biometric sensor being externally integrated into the second flat surface; the at least one light source being laterally mounted with the second casing in between the first flat surface and the second flat surface; the microprocessor and the power source being mounted within the second casing; the microprocessor being electronically connected with the main display screen, the at least one light source, the speaker, the microphone, the camera, the at least one biometric sensor, and the power source; and, the power source being electrically connected with the main display screen, at least one light source, the speaker, the microphone, the camera, the at least one biometric sensor, and the microprocessor” in claim 11.
None of the prior arts teach all of the limitations of claims 1 and 11. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention as recited. The claims are neither anticipated nor obvious. Therefore, claims 1, 2, and 4-18 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754